All the parties have applied for a rehearing. The appellee, Guaranty Bank  Trust Company, in its application, expresses fear that the decree herein may be so construed as to deprive appellee of the right to sue the appellant, town of Independence, to compel payment by the town of the cost of paving its street intersections and to enforce the pledge of the town's alimony taxes to the extent it secures such payment. We had no such intention or purpose in rendering the decree. If the appellee bank has such *Page 1036 
right, we think it should be, and it is hereby, reserved, without prejudice, however, to the right of the appellant town to urge all proper defenses to any suit brought against it by appellee.
The appellants, town of Independence and its codefendants, in their application, urge the impossibility of collecting the matured paving lien notes within ninety days, where payment is resisted, and, hence, suggest that the decree herein should be so interpreted as to mean that in such cases it shall be deemed sufficient compliance with the decree if suit on the notes be filed within the time specified. We find no objection to the suggested interpretation, if it be understood, as it must be, that all such suits be promptly filed and vigorously prosecuted.
With the foregoing declaration and explanation, both applications for a rehearing are denied.